Citation Nr: 1618230	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-46 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding his bilateral hearing loss claim. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has been assigned a noncompensable disability rating for bilateral hearing loss, effective April 6, 1973. He now contends that a compensable disability rating is warranted. Although the Board sincerely regrets the additional delay, a review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

As noted above, the Veteran participated in a Travel Board hearing in January 2016. At that time, the Veteran indicated that he had undergone private audiology examination with Kaiser approximately one year prior. However, the claims file does not contain any private treatment records, including the results of the reported private audiology examination. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As the reported private treatment records may be relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.

Also during said hearing, the Veteran indicated that he had been prescribed hearing aids by VA approximately two years ago. However, the claims file does not contain any VA treatment records. VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(1) (2015). As such, efforts must now be made to obtain the Veteran's VA treatment records.

The Veteran's reports regarding the use of hearing aids also reasonably indicate a worsening of his condition. VA's duty to assist requires VA to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Although the Veteran indicated that he no longer used the hearing aids, as they did not satisfactorily improve his hearing capacity, his efforts to solicit an assistive device qualifies as sufficient evidence of a worsening of his condition. As such, a new VA examination is warranted at this time.   

Finally, the Veteran was contacted in December 2015 and notified that his January 2009 VA Form 21-22 was outdated. The Veteran was then asked to submit an updated form. To date, no such form has been received. As such, the RO should make an additional effort to obtain an updated VA Form 21-22 from the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that an updated VA Form 21-22 be submitted. 

2. Ask the Veteran to identify any private medical treatment he has received for his bilateral hearing loss since February 2008, to include the reported Kaiser audiology examination. The RO should then take appropriate steps to secure copies of any private treatment records identified by the Veteran that are not currently of record. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Obtain and associate with the record all VA treatment records for the Veteran dated February 2008 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Thereafter, provide the Veteran with a new VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss. The examiner must review the Veteran's claims file in conjunction with the examination. The examiner should perform all necessary diagnostic tests, including audiometric studies and Maryland CNC speech discrimination testing, and report all clinical manifestations in detail. Associate a copy of the examination report with the claims file.

5. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




